The only question in this case arises on the following deed:
"An indenture tripartite made and entered into this 4th day of August, 1858, between Robert Haybarger, of the first part, Nancy Haybarger, of the second part, and David W. Barnes, of the third part, all *Page 59 
of the county of Wilson and State of North Carolina: Whereas, the said Nancy Haybarger is seized and possessed of certain lands, tenements, and hereditaments, situate, lying, and being in the county of Wilson and State aforesaid: Whereas, it is agreed upon by and between the said Robert Haybarger and Nancy Haybarger, that the said Nancy Haybarger should, notwithstanding, have, hold, enjoy, and possess all her said property above described, with all and every the rights, interest, and profits of, to, and out of the same, free and separate from all the claims and demands of the said Haybarger, arising from the consummation of their marriage, and whereas, the said Nancy Haybarger might, in the perfecting their marriage, be entitled to by virtue      (77) of dower or in any other way whatsoever. Now, this indenture witnesseth, that in consideration of the said marriage, and in pursuance and perfecting of the said herein before mentioned agreements, and in consideration of the sum of ten dollars, good and lawful money of North Carolina, to the said Nancy Haybarger, in hand paid by the said David W. Barnes, at or before the sealing and delivery of these presents, the receipt whereof is hereby acknowledged, she, the said Nancy Haybarger, with the consent and approbation of the said Haybarger, testified by his being a party to and sealing and delivering these presents, hath bargained, sold, assigned, and transferred and set over, and by these presents doth bargain, sell, assign, transfer, and set over unto the said D. W. Barnes, his executors, administrators and assigns, all the property belonging to, and in possession of, the said Nancy Haybarger, both personal and real, consisting of one house and lot, situate, lying, and being in the county of Wilson and State aforesaid, near the railroad at Joyner's depot, adjoining the lands of W. G. Sharpe and others, one negro woman, Matilda, and child, Caroline, and increase, household and kitchen furniture, consisting of three feather beds and furniture, fourteen chairs, one chest, one trunk, one buggy and harness, one safe, one cooking stove and fixtures; to have and to hold the said property hereby conveyed unto the said David W. Barnes, his executors, administrators and assigns. But, nevertheless, upon the trust and for the intent and purpose hereinafter expressed and declared of and concerning the same, that he, the said D. W. Barnes, his executors, administrators, and assigns, shall hold and manage the said property, and all and every part and parcel thereof, to and for the sole and separate use, benefit, and disposal of the said Nancy Haybarger, their marriage notwithstanding, and that the same, in no manner whatsoever, shall be subject to the direction, control, or disposition of the said Robert Haybarger, her intended husband, or be liable for his debts; and upon this further trust, that he, the said D. W. Barnes, his executors and administrators, *Page 60 
(78)  shall and will pay, transfer, and deliver unto the said Nancy Haybarger, or unto such person or persons, and at such time or times, and in such proportions, manner, or form as she, the said Nancy Haybarger, may direct, by her request or order, made in writing, attested by three or more credible witnesses, all the rents, issues, and profits of the said property so conveyed as aforesaid, and that all the said separate and distinct estate and produce and increase thereof shall be had, taken, held, and enjoyed by such person and persons, and for such use and uses as the said Nancy Haybarger shall at time or times hereinafter, during her life, limit, devise, or dispose of the same, or any part thereof, either by her last will and testament in writing, or by any other writing whatever, signed with her hand, in the presence of three or more credible witnesses, or certified by an acting justice of the peace of Wilson County, State of North Carolina; and the said R. Haybarger, for himself, his executors, administrators, covenant, agree, and promise to and with the said D. W. Barnes, his executors, administrators or assigns, by these presents, in manner following: He, the said R. Haybarger, shall and will permit and suffer the said Nancy Haybarger to give, grant, and dispose of her said separate estate as she shall think fit in her lifetime, and to make such will or other writing, as aforesaid, and thereby give, order, devise, limit, and appoint her said separate estate to any person or persons, for any use, intent, or purpose whatsoever; and that he, the said Haybarger, shall and will permit and suffer such will or other conveyance in writing to be duly proven, as the law has made and provided in such cases, and the probate of such will or other conveyance to be taken and had as in such cases in usual and customary, and also allow the executor named to proceed to discharge his duty, and that the person or persons to whom the said Nancy Haybarger shall give or dispose of any part of her said estate, by her will or any other writing that shall be signed, sealed, and executed by her as aforesaid, shall and lawfully may peaceably and quietly have, hold, use, occupy, possess, and enjoy the same, according to the (79)  true meaning of such gift or conveyance, devise or appointment, without any hindrances or interruption by the said Robert Haybarger or his executors, administrators or assigns, or any of them; and that he, the said Haybarger, shall and will, from time to time and at all times, upon any reasonable request and at the proper cost and charge of the said D. W. Barnes, or his executors or administrators, make, do, and execute all and every such further act and acts and thing and things, for the better settling, recovering, and receiving money, goods, and the estate of the said Nancy Haybarger, allotted and allowed for her support use, benefit, and disposal as aforesaid, as by the said D. W. *Page 61 
Barnes or his executors and administrators, them or any of their counsel, learned in the law, shall be reasonably devised, advised, and requested.
"Witness whereof, the said parties have hereunto set their hands and affixed their seals, the day and year above written.
                                       R. H. HAYBARGER.   [SEAL] NANCY HAYBARGER.   [SEAL] D. W. BARNES.      [SEAL]"
This deed was executed after the marriage, and the only point in the case is, whether it passed the legal estate in the land to the trustee, Barnes; and it was agreed that if his Honor should be of opinion with plaintiff on this point that judgment should be entered for the sum of $......, but otherwise the judgment should be for the defendant.
On consideration of the case agreed, the court gave judgment for the defendant and the plaintiff appealed.
The indenture, upon the proper construction of which this controversy depends, was manifestly framed upon the idea of a settlement of the wife's estate before marriage, to her sole and separate use; the execution of it by the husband, as a party, being intended to show that it was done with his approbation, and therefore no fraud upon his marital rights. Upon that supposition there           (80) were very properly no words of conveyance from the husband, because, had the marriage not been consummated, he would not have had any interest in the estate to be conveyed. But, in fact, the parties were married at the time when the instrument was executed, and the husband had a legal interest in the wife's land; but that fact did not alter the manifest intention of the husband and wife to convey her estate to a trustee for her sole and separate use. The question is, can the deed, by any fair rules of interpretation, be construed to transfer the husband's interest in the land to the trustee, and thus give effect to that intent, or, in failing to do so, must the purpose to provide a separate estate for the wife be almost, if not entirely, defeated? The intention of all the parties to the deed being clear beyond all doubt, upon its face, we have the highest authority for saying that it ought, if possible, to be effectuated. In Smith v.Parkhurst, 3 Atk., 135, Lord Chief Justice Willes said: "Another maxim is, that such a construction should be made of the words of a deed as is most agreeable to the intention of the grantor; the words are not the principal thing in a deed, *Page 62 
but the intent and design of the grantor; we have no power, indeed, to alter the words or to insert words which are not in the deed, but we may and ought to construe the words in a manner the most agreeable to the meaning of the grantor, and may reject any words that are merely insensible. Those maxims, my Lords, are founded upon the greatest authority, Coke, Plowden, and Lord Chief Justice Hale, and the law commends the astutia — the cunning — of judges in construing words in such a manner as shall best answer the intent; the art of construing words in such a manner as shall destroy the intent may show the ingenuity of, but is very ill-becoming a judge." In the case before us the husband and wife are both named in the deed as parties thereto, and both executed it, and it was the intention of both, as expressly declared, that the wife's land should be conveyed to the trustee. Under a mistaken supposition that the sole interest was in her, the granting words purport to be from her alone, but the law will allow them to (81)  operate on his interest, if it be possible to give them that effect; thus, in one instance out of many which might be cited, there was an instrument which purported to be a release, grounded on a lease for a year, but there was not any evidence of the lease, and the deed was in consideration of money and of marriage theretofore had, etc.; and LordHardwicke held that the deed might operate as a covenant to stand seized.Brown v. Jones, 1 Atk., 190. In 2 Shep. Touch., 514 (see 31 Law Lib., 403), it is said that "the mere circumstance that the party intended to pass the property in another manner is not always decisive of the effect of an instrument. The rule, cum quod ago, non valet ut ago, valeat quantum valerepotest, interferes with the mode and directs its force to the effect, and therefore it seems necessary to discard the intention as to the mode and resort to the general intention; therefore, whatever may be the words, the instrument will operate according to the effect which the parties intended to give to it." The learned author adds that "this position necessarily admits of the exceptions which arise from instruments requiring particular circumstances to give them operation." These exceptions, however, do not apply to the present case, and we shall not give them any further notice.
In the instrument now under consideration, the intended mode of its operation was to transfer the land to the trustee from the wife, because she was supposed to be solely seized of it, but, to give it complete effect, the interest which the husband actually had in the land must also be transferred to the trustee. The instrument is a deed of bargain and sale, which, it is well known, operates by having an use first raised upon the valuable consideration, and then, by the statute of uses, transferring the possession to the use raised and declared in favor of the bargainee. (See 1 Saunders on Uses and Trusts, 49, 79, 80.) In the *Page 63 
present deed the ten dollars recited as paid to the wife was in legal effect paid also to the husband, so that a use was raised from him, and it was declared in favor of the bargainee, Barnes, by the wife for her husband, as expressly authorized by him in the same instrument.   (82) In this way his interest in the land was as effectually conveyed to the plaintiff in this suit as if it had been done directly and in express words. Cobb v. Hines, 44 N.C. 343.
Kerns v. Peeler, 49 N.C. 226; Gray v. Mathis, 52 N.C. 502, and the other cases therein referred to, which are relied upon by the defendant's counsel, are not at all opposed to this construction. In Kerns v. Peeler
the name of the wife was not inserted in the deed from her husband as a party to it, and she did not sign and seal it until long after it had been delivered by the husband. In Gray v. Mathis the name of the husband was not contained in the instrument executed by his wife, so that he was not a party to it, notwithstanding his having added his signature and seal to those of his wife. The same remark is applicable to the other cases referred to in those; but in the case now before us the husband was named in the deed as a party and executed it as a party, which makes an essential difference between it and the other cases. The judgment must be reversed, and a judgment must be entered upon the case agreed for the plaintiff.
PER CURIAM.                                           Reversed.